            Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KWEILIN WOFFORD, individually and on           )
behalf of others similarly situated,           )
                                               )
                Plaintiff,                     )
                                               )
       v.                                        Civil Action No. 2:20-cv-00084-RJC
                                               )
                                               )
SEBA ABODE, INC., D/B/A                        ) Electronically Filed
BRIGHTSTAR CARE and UDAY ROY,                  )
                                               )
                Defendant.
                                               )

    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO MODIFY CASE
          MANAGEMENT ORDER AND AMEND HER COMPLAINT

       Defendants Seba Abode, Inc. d/b/a Brightstar Care and Uday Roy (collectively

“Defendants”), by and through their undersigned counsel, submit this brief in opposition to

Plaintiff’s Motion to Modify Case Management Order and Amend Her Complaint (Dkt. No. 46)

(“Motion to Amend”).

       Plaintiff’s Motion to Amend should be denied for three reasons. First, Plaintiff’s Motion

to Amend fails to demonstrate “good cause” for her delay and request to amend this Court’s

scheduling order. Second, Plaintiff’s Motion to Amend is untimely and the delay in seeking to

amend is undue. Despite being aware of the Sears matter and plaintiffs for virtually the duration

of the instant litigation, Plaintiff’s Motion to Amend seeking to add Ms. Sears and Ms. Odell was

filed more than thirteen months after the original complaint in this matter was filed; nearly nine

months after the June 8, 2020 deadline to amend the pleadings; five months after Ms. Sears and

Ms. Odell filed opt-in consent to join forms in this action; more than six weeks after the

depositions of Ms. Wofford and Mr. Roy; more than six weeks after the close of phase one fact

discovery; and immediately prior to the dispositive and class certification motion deadlines.

Finally, if Plaintiff is permitted to amend her complaint for a second time, Defendants would be
         Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 2 of 9




prejudiced by needing to re-do phase one discovery relevant to the new proposed named

Plaintiffs and proposed plaintiffs Sears and Odell will have had the benefit of observing

discovery before deciding whether they wanted to participate in this case as a named plaintiffs.

I.     STANDARD FOR MODIFYING SCHEDULING ORDER AND AMENDING
       COMPLAINT

       Rule 16 of the Federal Rules of Civil Procedure authorizes the Court to enter schedules of

proceedings. Rule 16(b)(4) states that “[a] schedule may be modified only for good cause and

with the judge’s consent.” Therefore, when a motion to amend under Rule 15 is filed after the

deadline established by the scheduling order, the Court must first evaluate whether the plaintiff

has shown “good cause” to modify the scheduling order. Covertech Fabricating, Inc. v. TVM

Building Products, Inc., 2014 WL 2199843, at *2 (W.D. Pa. May 27, 2014).

       If the plaintiff has shown “good cause,” Rule 15 of the Federal Rules of Civil Procedure

governs motions to amend pleadings. “[A] party may amend its pleading only with the opposing

party’s written consent or the court’s leave.” “An applicant seeking leave to amend a pleading

has the burden of showing that justice requires the amendment.” Kitko v. Young, Civ. No. 3:10-

189, 2013 WL 126324, at *2 (W.D. Pa. Jan. 9, 2013), aff’d, 575 F. App’x 21 (3d Cir. 2014). The

court has discretion to determine whether to grant leave to amend the pleadings and may deny

leave where there is (1) undue delay, (2) bad faith or dilatory motive, (3) undue prejudice, (4)

repeated failures to cure deficiencies, or (5) futility of amendment. Foman v. Davis, 371 U.S.

178, 182 (1962).

       Under Rule 15(a), “prejudice to the non-moving party is the touchstone for the denial of

an amendment.” Kephart v. ABB, Inc., Civ. No. 2:12-668, 2013 WL 12141534, at *4 (W.D. Pa.

Dec. 30, 2013) (citing Cornell & Co. v. Occupational Safety & Health Review Comm’n, 573

F.2d 820, 823 (3d Cir. 1978)). On the issue of prejudice, a court must focus on the “hardship to



                                                2
          Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 3 of 9




the defendants if the amendment were permitted” and should consider “whether allowing an

amendment would result in additional discovery, cost, and preparation to defend against new

facts or new theories.” Id.

II.    ARGUMENT

       Plaintiff cannot dispute that her motion is untimely. Plaintiff filed her original Complaint

on January 17, 2020 (Dkt. 1), and an Amended Complaint on June 8, 2020 in order to add Uday

Roy as a defendant in this matter (Dkt. 22). This Court imposed a June 8, 2020 deadline to

amend the pleadings. (Dkt. 19). Plaintiff did not seek to amend her Complaint to add Ms. Sears

and Ms. Odell prior to this deadline.

       Plaintiff proposed, and this Court ordered, a June 8, 2020 deadline to amend the

pleadings and join additional parties. (Dkts. 15, 19). Following this order, the parties moved to

amend case deadlines twice, but in neither of these motions did Plaintiff raise the issue of

amending the Case Management Order’s deadline to join additional parties. (See Dkts. 25, 27).

Moreover, Ms. Sears and Ms. Odell filed consents to join this action on October 22, 2020,

making them party-plaintiffs for the purpose of the FLSA litigation. (Dkts. 29, 30). Despite

Plaintiff’s admitted awareness of Ms. Sears and Ms. Odell for essentially the entirety of this

litigation, Plaintiff did not seek to add these two additional individuals as plaintiffs in this case

until March 2021.

       A.      Plaintiff has not demonstrated “good cause” to support her request to modify
               this Court’s scheduling order.

       Plaintiff does not provide an adequate reason why the Court should grant her Motion to

Amend under Rule 16 of the Federal Rules of Civil Procedure. Plaintiff’s supporting brief notes

that Plaintiff could not have compelled the two proposed plaintiffs represented by separate

counsel to join her case by the June 8, 2020 deadline and that Ms. Sears and Ms. Odell could not



                                                 3
          Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 4 of 9




have been dilatory with respect to a deadline in a case in which they were not parties. (Dkt. 47, p.

6). Plaintiff has known about the Sears/Odell litigation since well before this Court’s amendment

deadline, and at a minimum Ms. Sears and Ms. Odell filed consent-to join forms on October 22,

2020. As of at least that date, Ms. Sears and Ms. Odell (1) were represented by Ms. Wofford’s

law firm, Feinstein Doyle Payne & Kravec, LLC, as they were the only attorneys representing

Plaintiff Wofford and her putative class until attorneys from the law firm of Jubelirer, Pass, &

Intrieri, P.C. firm entered their appearances on February 22, 2021 (see Dkts. 43-45), and (2) Ms.

Sears and Ms. Odell were indeed parties to this matter, at least with respect to the FLSA claims,

as of October 22, 2020.

       This is not a case involving late-discovered new facts that provide the basis for a new

type of claim. Plaintiff Wofford knew about the Sears/Odell litigation before the amendment

deadline and before the parties in this action conducted and completed phase one discovery, yet

only after completing discovery did she attempt to add Ms. Sears and Ms. Odell as named

plaintiffs. Plaintiff suggests she has now moved to add Ms. Sears and Ms. Odell in order to avoid

overlapping litigation. It is unclear why she waited so long. What is clear is that Plaintiff is not

seeking to consolidate the entire Sears/Odell state court action with this federal litigation.

Instead, she is attempting to consolidate only some of the claims asserted by Sears/Odell into this

case. In doing so, Plaintiff is asking this Court to allow Ms. Sears and Ms. Odell to forum shop

their rate claims after the benefit of observing how this case has proceeded for more than one

year and without regard for the Court-ordered deadlines in this matter. Plaintiff’s attempted

justifications for her tardy attempt to amend clearly falls short of demonstrating “good cause.”

“When a party fails to take advantage of previous opportunities to amend, without adequate

explanation, leave to amend is properly denied.” Ickes, v. Borough of Bedford, 271 F.R.D. 458,




                                                 4
            Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 5 of 9




461-62 (W.D.Pa. 2010) (citing Sampath v. Concurrent Techs. Corp., Civ. No. 3:2003–264, 2006

WL 3231954 at *2 (W.D.Pa. Nov. 7, 2006)); see, also, Cureton v. Nat’l Collegiate Athletic

Ass’n, 252 F.3d 267, 273 (3d Cir. 2001) (“Delay may become undue when a movant has had

previous opportunities to amend a complaint.”). Accordingly, the Court should deny Plaintiff’s

Motion to Amend.

       B.       Plaintiff has unduly delayed filing her proposed amendment.

       Even if this Court were to determine Plaintiff has demonstrated “good cause,” Plaintiff

has unduly delayed seeking amendment. “Delay in seeking leave to amend is undue if it places

an unwarranted burden on the court or when the plaintiff has had previous opportunities to

amend.” Omogbehin v. Cino, 485 Fed. Appx. 606, 611 (3d Cir. 2012) (quotations omitted).

Undue delay “focus[es] on the movant’s reasons for not amending sooner, and … balance[s]

these reasons against the burden of delay on the District Court.” Id. (citations and internal

questions omitted) (emphasis added). “When a party fails to take advantage of previous

opportunities to amend, without adequate explanation, leave to amend is properly denied.”

Kephart, Civ. No. 2:12-668, 2013 WL 12141534, at *5 (citing Arthur v. Maersk, Inc., 434 F.3d

196, 204 (3d Cir. 2006)).

       Plaintiff couches the need for the untimely amendment as a result of a timing decision on

the part of Ms. Sears and Ms. Odell. As noted in Plaintiff’s brief in support of her Motion to

Amend, however, Plaintiff Wofford and the plaintiffs in the Sears matter “became aware of the

others’ cases as the litigation commenced.” (Dkt. 47, p. 4). Plaintiff has provided no substantial

basis for the sudden strategic decision to add additional plaintiffs to the matter more than six

weeks following the close of phase one discovery, and immediately prior to the dispositive and

class certification motion deadlines. At best, Plaintiff, Ms. Sears, and Ms. Odell failed to take

action on their knowledge of the similarity in their claims for over a year, and they should not be


                                                5
          Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 6 of 9




permitted to do so now. See Rolo v. City Investing Co. Liquidating Trust, 155 F.3d 644, 654 (3d

Cir. 1998) (cautioning that “a plaintiff has to carefully consider the allegations to be placed in a

complaint before it is filed”); Berger v. Edgewater Steel Co., 911 F.2d 911, 924 (3d Cir. 1990)

(plaintiff’s delay of four and one-half months after receiving certain information and after the

close of extended discovery were important factors in finding that the delay was undue); Ickes, v.

Borough of Bedford, 271 F.R.D. 458, 461-62 (W.D.Pa. 2010) (denying motion for leave to

amend where Plaintiff delayed more than 17 months after the original complaint was filed, 8

months after the Court’s imposed amendment deadline, and more than 4 months after the close

of the extended discovery period.). The Court should deny Plaintiff’s Motion to Amend as a

result of her undue delay in attempting to add these additional named plaintiffs.

       C.      Defendants will be prejudiced by Plaintiff’s proposed amendment.

       Plaintiff’s proposed amendment will burden the adjudicative process and cause

Defendants prejudice. Phase one discovery, which closed on January 15, 2021, encompassed

discovery relevant to class certification. If plaintiff’s proposed amendment is permitted, phase

one discovery will need to re-open to afford Defendants the opportunity to conduct discovery as

to the new plaintiffs. Defendants would need to supplement their factual investigation related to

the employment circumstances of Ms. Sears and Ms. Odell, supplement its initial disclosures,

serve and respond to additional written discovery requests, and depose Ms. Sears and Ms. Odell.

All of this additional information will need to be considered in preparing defendant’s dispositive

motion and opposition to Plaintiff’s class certification motion. This additional discovery will be

at the detriment and expense of Defendants, which cost could have been avoided at least in part

if Plaintiff’s had timely sought amendment. Defendants should not be required to incur these

additional costs and further postpone adjudication of these issues because of Plaintiff’s decision

to not pursue the claims of Ms. Sears and Ms. Odell in this forum until this late point in time. See


                                                 6
         Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 7 of 9




Cureton, 252 F.3d at 274 (affirming district court’s denial of the plaintiffs’ motion to amend

where “amendment would lead to further discovery requests and significant new preparation”);

SIG Swiss Industrial, Co, Civ. No. 91-0699, 1993 U.S. Dist. LEXIS 8536, *2 (E.D. Pa. 1993)

(denying plaintiff’s motion to amend because it would require that discovery be reopened to

defend against a new claim, thereby unduly prejudicing the defendant); see also Griffin v.

Harrisburg Property Services, Inc., 421 Fed. Appx. 204, 210-11 (3d Cir. 2011) (affirming the

district court’s denial of leave to amend, where proposed new retaliation claim “pre-dated the

filing of the suit”). As such, the prejudice to Defendants is significant and Plaintiff’s Motion to

Amend should be denied.

III.   CONCLUSION

       For the foregoing reasons, Defendants respectfully ask this Court to deny Plaintiff’s

Motion to Modify Case Management Order and Amend Her Complaint.



                                                          Respectfully submitted,


                                                         /s/ Katelyn W. McCombs
                                                         Joshua C. Vaughn (PA #203040)
                                                          jvaughn@littler.com
                                                         Katelyn W. McCombs (PA #323746)
                                                          kmccombs@littler.com
                                                         LITTLER MENDELSON, P.C.
                                                         625 Liberty Avenue, 26th Floor
                                                         Pittsburgh, PA 15222
                                                         Ph: (412) 201-7628/7641
                                                         Fax: (412) 774-1957

                                                         Attorneys for Defendants Seba Abode, Inc. and
                                                         Uday Roy
Dated: March 11, 2021




                                                7
            Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 8 of 9




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 11, 2021, a copy of the foregoing Defendants’ Opposition

to Plaintiff’s Motion to Modify Case Management Order and Amend Her Complaint was filed

using the Western District of Pennsylvania’s ECF system, through which this document is

available for viewing and downloading, causing a notice of electronic filing to be served upon

the following counsel of record:

                                         Edward J. Feinstein
                                      efeinstein@fdpklaw.com
                                          Ruairi McDonnell
                                     rmcdonnell@fdpklaw.com
                                  FEINSTEIN DOYLE PAYNE &
                                          KRAVEC, LLC
                                         429 Fourth Avenue
                                 Law & Finance Building, Suite 1300
                                        Pittsburgh, PA 15219

                                          Joseph J. Pass
                                         jjp@jpilaw.com
                                          Joseph S. Pass
                                         jsp@jpilaw.com
                                       Steven E. Winslow
                                         sw@jpilaw.com
                               JUBELIRER, PASS & INTRIERI, P.C.
                                     219 Fort Pitt Boulevard
                                      Pittsburgh, PA 15222

                                Attorneys for Plaintiff Kweilin Wofford



                                                    /s/ Katelyn W. McCombs
                                                    Katelyn W. McCombs

4850-5562-8255.2 100163.1003
Case 2:20-cv-00084-RJC Document 48 Filed 03/11/21 Page 9 of 9




                              2
